Exhibit 10.3
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
As Amended and Restated Effective January 1, 2010

 



--------------------------------------------------------------------------------



 



LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
Article 1. Establishment, Objectives and Duration
     1.1 Amendment and Restatement of Plan. Lear Corporation, a Delaware
corporation, hereby amends and restates the compensation plan for non-employee
directors known as the “Lear Corporation Outside Directors Compensation Plan”
(hereinafter referred to as the “Plan”), as set forth in this document.
     1.2 Plan Objectives. The objectives of the Plan are to give the Company an
advantage in attracting and retaining Outside Directors and to link the
interests of Outside Directors to those of the Company’s stockholders.
     1.3 Duration of the Plan. The Plan commenced on January 1, 2004 and will
remain in effect until the Board of Directors terminates it pursuant to
Section 9.1.
Article 2. Definitions
     The following defined terms have the meanings set forth below:
     “Account” means a notional account in the Outside Director’s name to which
compensation not immediately payable to him or her and, if applicable, interest
earned thereon, is credited.
     “Affiliate” means any person that, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Company.
     “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 5.1 and paid to an Outside Director for services
performed as a member of the Board of Directors for a Plan Year.
     “Beneficiary” means the person entitled under Section 6.5 to receive
payment of the balances remaining in an Outside Director’s Account in case the
Outside Director dies before the entire balance in that Account has been paid.
     “Board” or “Board of Directors” means the Board of Directors of the
Company.
     “Change in Control” of the Company will be deemed to have occurred (as of a
particular day, as specified by the Board) as of the first day any one or more
of the following paragraphs is satisfied.
     (a) Any Person (other than the Company or a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or a
corporation owned directly or

2



--------------------------------------------------------------------------------



 



indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner, directly or indirectly, of securities of the Company, representing more
than twenty percent of the combined voting power of the Company’s then
outstanding securities.
     (b) During any period of twenty-six consecutive months beginning on or
after the Effective Date, individuals who at the beginning of the period
constituted the Board cease for any reason (other than death, Disability or
voluntary Retirement) to constitute a majority of the Board. For this purpose,
any new Director whose election by the Board, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
Directors then still in office, and who either were Directors at the beginning
of the period or whose election or nomination for election was so approved, will
be deemed to have been a Director at the beginning of any twenty-six month
period under consideration.
     (c) Consummation of: (i) an agreement for the sale or disposition of all or
substantially all the Company’s assets; or (ii) a merger, consolidation or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation or reorganization that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation, or reorganization.
     (d) The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
     Notwithstanding the foregoing, if an amount is “deferred compensation” for
purposes of Code Section 409A, and if payment of such amount would be
accelerated or otherwise triggered upon a “Change in Control,” then the
foregoing definition is modified, to the extent necessary to avoid the
imposition of an excise tax under Code Section 409A, to mean a “change in
control event” as such term is defined for purposes of Code Section 409A. For
purposes of clarity, if an amount would, for example, vest and be paid on a
“Change in Control” as defined herein but payment of such amount would violate
the provisions of Code Section 409A, then the amount shall vest but will be paid
only in compliance with its terms and Code Section 409A (i.e., upon a
permissible payment event).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor to it.
     “Committee Meeting Fee” means the fee established by the Board in
accordance with Section 5.1 and paid to an Outside Director for each attendance
at a meeting of a Board committee (including telephonic meetings but excluding
execution of unanimous written consents).

3



--------------------------------------------------------------------------------



 



     “Common Stock Fair Market Value” means the average of the high and low
prices of publicly traded Shares on the national exchange on which the Shares
are listed as of a particular date.
     “Company” means Lear Corporation, a Delaware corporation, and any successor
thereto as provided in Section 9.3.
     “Deferral Election” has the meaning ascribed to it in Section 6.1.
     “Director” means any individual who is a member of the Board of Directors.
     “Disability” means the individual is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
     “Effective Date” has the meaning ascribed to it in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor to it.
     “Grandfathered Account” means the portion of an Account attributable to
compensation that was deferred and vested as of December 31, 2004.
     “Installment Payment” has the meaning ascribed to it in Section 5.1.
     “Meeting Fee” means the fee established by the Board in accordance with
Section 5.1 and paid to an Outside Director for each attendance at a meeting of
the Board of Directors (including telephonic meetings but excluding execution of
unanimous written consents).
     “Nongrandfathered Account” means the portion of an Account that is not a
Grandfathered Account.
     “Outside Director” means a Director who, at the time in question, is not an
employee of the Company or any of its Affiliates.
     “Plan” has the meaning ascribed to it in Section 1.1.
     “Plan Year” means the 12 month period beginning on January 1 and ending on
the next following December 31.
     “Plan Year Account” for a given Plan Year means the portion of a
Participant’s Account attributable to compensation deferred for such Plan Year.
     “Presiding Director” means the Outside Director selected by the other
Outside Directors as the presiding Director at meetings of the Outside Directors
held in accordance with applicable rules of any securities exchange on which the
Company’s securities are listed.

4



--------------------------------------------------------------------------------



 



     “Restricted Grant” means a grant made pursuant to Section 5.2 that is
subject to vesting and other restrictions as set forth in Article 7.
     “Retirement” means a Separation from Service (a) upon or after attaining
70 years of age, or (b) upon or after serving six years as a Director, or
(c) upon such other circumstances that the Board, in its sole discretion,
affirmatively determines not to be adverse to the best interests of the Company.
     “Separation from Service” or “Separate from Service” means ceasing to be a
Director of the Company for any reason. Notwithstanding anything to the
contrary, the determination of whether an individual has had a Separation from
Service will be made in accordance with Code Section 409A and the regulations
thereunder.
     “Shares” means the shares of common stock, $.01 par value, of the Company,
including their associated preferred share purchase rights.
     “Termination Date” means the date on which an Outside Director has a
Separation from Service.
Article 3. Administration
     3.1 The Board of Directors. The Plan will be administered by the Board of
Directors. The Board of Directors will act by a majority of its members at the
time in office and eligible to vote on any particular matter, and may act either
by a vote at a meeting or in writing without a meeting.
     3.2 Authority of the Board of Directors. Except as limited by law and
subject to the provisions herein, the Board of Directors has full power to:
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of the Plan. Further, the
Board of Directors will make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law and consistent
with Section 3.1, the Board of Directors may delegate some or all of its
authority under this Plan.
     3.3 Decisions Binding. All determinations and decisions made by the Board
of Directors pursuant to the provisions of the Plan will be final, conclusive
and binding on all persons, including the Company, its stockholders, all
Affiliates, Outside Directors and their estates and beneficiaries.
Article 4. Eligibility
     Each Outside Director of the Board during a Plan Year will participate in
the Plan for that year.
Article 5. Annual Retainer and Stock Grant

5



--------------------------------------------------------------------------------



 



     5.1 Amount Payable in Cash. Each Outside Director will be entitled to
receive an Annual Retainer in the amount determined from time to time by the
Board. Until changed by resolution of the Board of Directors, the Annual
Retainer will be $110,000 for each Outside Director, provided that the Annual
Retainer for the Presiding Director will be increased by $10,000. In addition,
the Annual Retainer for the chair of the Audit Committee will be increased by
$20,000 and the Annual Retainer for the chair of each of the following
committees will be increased by $10,000: Compensation Committee and Nominating
and Corporate Governance Committee.
     To the extent the Outside Director has not made a Deferral Election with
respect to the Annual Retainer, it will be paid in monthly cash installments
(the “Installment Payments”) to the Outside Director, payable on the last
business day of the month preceding the month to which the installment applies.
Each Installment Payment to an Outside Director will equal the quotient of the
Outside Director’s Annual Retainer divided by twelve. Any Outside Director who
first becomes an Outside Director during a calendar month will be entitled to an
Installment Payment for that month unless, immediately before becoming an
Outside Director, he or she was a Director who was an employee of the Company or
any of its Affiliates. Notwithstanding the foregoing, with respect to any
Outside Director who was a participant in the Plan as of January 29, 2010, a
portion of the Annual Retainer equal to $24,000 for each of the Plan Years 2010,
2011 and 2012, will be treated as a Restricted Grant pursuant to Section 5.3 and
paid according to Article 7.
     No Meeting Fees shall be paid with respect to the first twelve meetings of
the Board attended by an Outside Director in any Plan Year. Each Outside
Director will be entitled to receive a Meeting Fee, in the amount determined
from time to time by the Board, for each meeting of the Board he or she attends
that is in excess of twelve meetings within a Plan Year (including telephonic
meetings but excluding execution of unanimous written consents). Until changed
by resolution of the Board of Directors, the Meeting Fee will be $1,500. Unless
the Outside Director has made a Deferral Election with respect to them, Meeting
Fees, if any, will be paid on the last business day of the month in which the
meeting was attended (at the same time as the Installment Payment for the next
month). No Meeting Fees shall be paid with respect to meetings of any standing
committee of the Board (e.g., Audit Committee, Compensation Committee and
Nominating and Corporate Governance Committee) attended by an Outside Director.
Committee Meeting Fees for meetings of any special committee of the Board will
be established at the time the Board establishes such committee.
     5.2 Stock Grant. Each Outside Director will be entitled to receive an
unrestricted grant of Shares, which grant will be made under the 2009 Lear
Corporation Long-Term Stock Incentive Plan, or a successor plan, as of the
Effective Date (for Plan Year 2010) and as of the date of any annual meeting of
the stockholders of the Company at which such Outside Director is elected or
re-elected to serve in such position (for Plan Year 2011 and thereafter). The
amount of the unrestricted stock grant will be determined from time to time by
the Board. Until changed by resolution of the Board of Directors, the number of
Shares subject to each unrestricted stock grant for each Outside Director will
be equal to $130,000 divided by the Common Stock Fair Market Value on the date
of the grant. The unrestricted grant of Shares shall be deemed earned

6



--------------------------------------------------------------------------------



 



upon the date of grant and shall not be subject to forfeiture, in whole or in
part, in the event an Outside Director ceases to be an Outside Director for any
reason, including resignation or removal (with or without cause).
     5.3 Restricted Grant. Each Outside Director who was an Outside Director on
January 29, 2010, shall be treated as receiving a Restricted Grant in the amount
of $72,000 on that date. This amount shall be paid according to Article 7, in
lieu of a portion equal to $24,000 of the Annual Retainer such Outside Director
would otherwise receive for services in each of the Plan Years 2010, 2011, and
2012. No Restricted Grants shall be made after January 29, 2010.
Article 6. Deferral
     6.1 Deferral Election. Any Outside Director may elect to defer all or a
portion of the compensation payable to him or her under Section 5.1 for the Plan
Year by filing with the Secretary of the Company a written notice to that effect
(a “Deferral Election”), on a form provided by the Company. A Deferral Election
must be filed before the first day of the Plan Year to which it relates.
Notwithstanding the foregoing, an election may be filed within 30 days after a
Director first becomes an Outside Director; provided, however, the amount of
compensation deferred pursuant to such election will not exceed the portion of
the Outside Director’s compensation earned after the date the election is made.
A Deferral Election may not be revoked or modified with respect to compensation
payable for any Plan Year for which it is effective. Unless either the Deferral
Election is terminated or modified as described below or the Director Separates
from Service, the Deferral Election will apply to compensation payable under
Section 5.1 with respect to each subsequent Plan Year. An Outside Director may
terminate or modify his or her current Deferral Election by filing a new
Deferral Election before the first day of the Plan Year to which such
termination or modification applies.
     6.2 Interest. All amounts deferred pursuant to Section 6.1 will be credited
to the Outside Director’s applicable Plan Year Account as of the date the
compensation would otherwise have been payable, notwithstanding the Deferral
Election. The amounts credited to the Plan Year Account will be credited with
interest, compounded monthly, from the date the compensation would otherwise
have been payable under Section 5.1 until the amount credited to the Account is
paid to the Outside Director. The rate of interest credited under the previous
sentence will be the prime rate of interest as reported by the Midwest edition
of the Wall Street Journal for the second business day of each quarter on an
annual basis.
     6.3 Distributions. The value of an Outside Director’s Plan Year Accounts
will be distributed, or will begin to be distributed, to him or her or, in the
event of his or her death, to his or her Beneficiary, within 10 days following
the earliest of:

  (a)   the date specified by the Outside Director in his or her Deferral
Election for each such Plan Year Account;     (b)   the Outside Director’s
Termination Date; and

7



--------------------------------------------------------------------------------



 



  (c)   the date on which a Change in Control occurs.

     Each Plan Year Account will be paid to the Outside Director in a lump sum
or in installments in accordance with his or her Deferral Election for such Plan
Year Account. If an Outside Director fails to elect a payout form (and has not
elected a payout form for any prior Plan Year that, in accordance with
Section 6.1, would be deemed to remain in effect until changed), his or her Plan
Year Accounts will be paid in a single lump sum.
     If an Outside Director elects to receive payment of a Plan Year Account in
installments, the payment period for the installments will not exceed ten years.
The amount of each installment payment will equal the product of (a) the balance
in the Outside Director’s Plan Year Account on the date the payment is made
multiplied by (b) a fraction, the numerator of which is one and the denominator
of which is the number of unpaid remaining installments. The balance of the Plan
Year Account will be appropriately reduced to reflect any Installment Payments
already made hereunder. Notwithstanding the foregoing, in the event of a Change
in Control, the balance remaining in an Outside Director’s Account will be paid
in a single lump sum payment within 10 days following the Change in Control.
     If an Outside Director dies before he or she has received payment of all
amounts due hereunder, the balances remaining in the Outside Director’s Account
will be distributed to his or her Beneficiary in a single lump sum payment
within 90 days following the Outside Director’s death.
     Notwithstanding anything to the contrary in this Section 6.3, if the
Compensation Committee determines that the Outside Director is a “specified
employee” (within the meaning of Code Section 409A(a)(2)(B)), then
notwithstanding any provision in the Plan to the contrary, payments triggered by
the Outside Director’s Termination Date will not be paid until six months after
the Outside Director’s Termination Date or until the Outside Director’s earlier
death. The foregoing six-month delay provision will not affect the timing of
payments that would otherwise be paid more than six months after the Outside
Director’s Termination Date.
     6.4 Stock Grant Deferral. The Board may establish rules and procedures to
permit Outside Directors to defer unrestricted stock grants made pursuant to
Section 5.2, as it deems appropriate and in compliance with Code Section 409A.
     6.5 Beneficiary. An Outside Director may designate any person to whom
payments are to be made if the Outside Director dies before receiving payment of
all amounts due hereunder. A Beneficiary Designation form becomes effective only
after the signed form is filed with the Secretary of the Company while the
Outside Director is alive, and will cancel any prior Beneficiary Designation
form. If the Outside Director fails to designate a Beneficiary or if all
designated Beneficiaries predecease the Outside Director, the Outside Director’s
Beneficiary will be his or her estate.

8



--------------------------------------------------------------------------------



 



Article 7. Restricted Grants
     7.1 Award Agreement. Each Outside Director who was a participant in the
Plan as of January 29, 2010, will be deemed to have received a Restricted Grant
with a total value equal to $72,000 on that date. The Restricted Grant will be
evidenced by an award agreement approved by the Board of Directors that
specifies the vesting period and such other provisions as the Board determines.
No Restricted Grants will be made after January 29, 2010.
     7.2 Payment of Awards. The cash value of the Restricted Grant will be paid
to the Outside Director according to the schedule set forth in the award
agreement; provided, however, that an Outside Director may defer the receipt of
such cash payment via a Deferral Election, pursuant to such procedures as may be
set forth in an award agreement or as otherwise set forth by the Board of
Directors in compliance with the requirements of Code Section 409A.
Article 8. Effective Date; Grandfathered Accounts.
     8.1 Effective Date. This amended and restated Plan is effective as of
January 1, 2010 (the “Effective Date”) with respect to Nongrandfathered Accounts
and will remain in effect as provided in Section 1.3 hereof.
     8.2 Grandfathered Accounts. An Outside Director’s Grandfathered Accounts
will remain subject to the terms and conditions of the Plan as in effect on
December 31, 2004.
Article 9. Miscellaneous
     9.1 Modification and Termination. The Board may at any time and from time
to time, alter, amend, modify or terminate the Plan in whole or in part.
     9.2 Indemnification. Each person who is or has been a member of the Board
will be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
that person in connection with or resulting from any claim, action, suit, or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in a settlement
approved by the Company, or paid by that person in satisfaction of any judgment
in any such action, suit, or proceeding against that person, provided he or she
gives the Company an opportunity, at its own expense, to handle and defend the
action, suit or proceeding before that person undertakes to handle and defend
it. The foregoing right of indemnification will not be exclusive of any other
rights of indemnification to which an individual may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify him or her or
hold him or her harmless.
     9.3 Successors. All obligations of the Company under the Plan with respect
to a given Plan Year will be binding on any successor to the Company, whether
the existence of the successor is the result of a direct or indirect purchase of
all or substantially all of the business and/or assets of the Company, or a
merger, consolidation, or otherwise.

9



--------------------------------------------------------------------------------



 



     9.4 Reservation of Rights. Nothing in this Plan or in any award agreement
granted hereunder will be construed to limit in any way the Board’s right to
remove an Outside Director from the Board of Directors.
Article 10. Legal Construction
     10.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
     10.2 Severability. If any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.
     10.3 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges.
     10.4 Securities Law and Tax Law Compliance.

  (a)   Insider Trading. To the extent any provision of the Plan or action by
the Board would subject any Outside Director to liability under Section 16(b) of
the Exchange Act, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.     (b)   Section 409A. This Plan is
intended to comply with Code Section 409A and the regulations thereunder, and
will be administered and interpreted in accordance with such intent. If the
Company determines that any provision of the Plan is or might be inconsistent
with the requirements of Code Section 409A, it will attempt in good faith to
make such changes to the Plan as may be necessary or appropriate to avoiding an
Outside Director’s becoming subject to adverse tax consequences under Code
Section 409A. No provision of the Plan will be interpreted to transfer any
liability for a failure to comply with Code Section 409A from an Outside
Director or any other individual to the Company.

     10.5 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan. With respect to any payments not yet made to an Outside
Director by the Company, nothing contained herein will give any rights to an
Outside Director that are greater than those of a general creditor of the
Company.
     10.6 Governing Law. The Plan will be construed in accordance with and
governed by the laws of the State of Michigan, determined without regard to its
conflict of law rules.
     10.7 Nontransferability. An Outside Director’s Account and any Restricted
Units granted hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated or

10



--------------------------------------------------------------------------------



 



hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order (as defined in Code section 414(p)). All
rights with respect to Accounts and Restricted Units will be available during
the Outside Director’s lifetime only to the Outside Director or the Outside
Director’s guardian or legal representative. The Board of Directors may, in its
discretion, require an Outside Director’s guardian or legal representative to
supply it with evidence the Board of Directors deems necessary to establish the
authority of the guardian or legal representative to act on behalf of the
Outside Director.
* * * * *

11



--------------------------------------------------------------------------------



 



Annex A
LEAR CORPORATION
OUTSIDE DIRECTORS COMPENSATION PLAN
RESTRICTED GRANT AWARD AGREEMENT
Name:                                                                           
                                                                    
                                         
Amount of Restricted Grant: $72,000
RESTRICTED GRANT TERMS AND CONDITIONS
          1. Definitions. Any term capitalized herein but not defined will have
the meaning set forth in the Lear Corporation Outside Directors Compensation
Plan (the “Plan”).
          2. Grant, Vesting and Payment of Restricted Grant.
          (a) As of January 29, 2010 (the “Grant Date”) the Outside Director was
credited with a Restricted Grant pursuant to Section 5.3 of the Plan in the
amount set forth above (an “Award”). This Award represents a credit of a
notional amount to the Outside Director’s Account, which thereafter will be
credited with interest, compounded monthly, at the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each quarter on an annual basis. This grant is contingent upon
the Outside Director being a member of the Board on the Grant Date.
          (b) The Award will vest monthly over a period of thirty-six months,
beginning as of the Effective Date. If the Outside Director has a Separation
from Service before the Restricted Grant fully vests, his or her right to
receive a payment with respect to the unvested portion of the Restricted Grant
will be forfeited. Notwithstanding the foregoing, (i) if prior to the date that
the Award has fully vested, the Outside Director ceases to be a Director by
reason of death, Disability or Retirement, then the portion of the Award which
had not previously vested will vest on the Termination Date and (ii) upon a
Change in Control prior to or concurrent with the Termination Date, the unvested
portion of the Award will vest.
          (c) The Outside Director will be entitled to receive a cash
distribution of one-third of the Restricted Grant (plus interest accrued on that
portion), to the extent then vested, on each of the first three anniversaries of
the Grant Date or at the later date elected by the Outside Director under
Section 3. Notwithstanding the foregoing, if any portion of the Award vests
early due to the death, Disability or Retirement of the Outside Director or due
to a Change in Control, the entire unpaid portion of the Award (plus interest
accrued on that portion) will be paid within 10 days after the Outside
Director’s Termination Date or the Change in Control, as applicable.

1



--------------------------------------------------------------------------------



 



          3. Election to Defer.
          (a) Subject to the requirements of this Section 3 and of Section 409A
of the Code, any Deferral Election made by the Outside Director that became
irrevocable prior to January 1, 2010, will be applicable to defer payment of any
or all of his or her Restricted Grant.
          (b) In addition to the foregoing, the Outside Director may, in
compliance with Section 409A of the Code, irrevocably elect to defer payment of
any or all of his or her Restricted Grant for a period of at least five years
after it otherwise would have been paid, subject to earlier payment if the
Outside Director ceases to be a Director or a Change in Control occurs. Any
election made pursuant to this Section 3(b) will be made by filing with the
Secretary of the Company a written notice to that effect on the Restricted Grant
Payment Re-Deferral Election form provided by the Company not less than
12 months before the scheduled payment date.
          (c) Any amounts deferred pursuant to this Section 3 will be treated in
the same manner, and subject to the same rules, as set forth in Article 6 of the
Plan for compensation payable under Section 5.1 of the Plan.
          5. Assignment and Transfers. The Outside Director may not assign,
encumber or transfer any of his or her rights and interests under the Award
described in this document, except, in the event of his or her death, by will or
the laws of descent and distribution.
          6. Withholding Tax. The Company and any Affiliate will have the right
to retain amounts that are payable to the Outside Director hereunder to the
extent necessary to satisfy any withholding taxes, whether federal or state,
triggered by the granting or vesting of an Award reflected in this document or
by the payment of cash.
          7. No Limitation on Rights of the Company. The grant of the Award
described in this document will not in any way affect the right or power of the
Company to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.
          8. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, P. O. Box 5008, Southfield, Michigan, 48086-5008, Attention:
General Counsel and, in the case of the Outside Director, to the last known
address of the Outside Director in the Company’s records.
          9. Governing Law. This document and the Award will be construed and
enforced in accordance with, and governed by, the laws of the State of Michigan,
determined without regard to its conflict of law rules.

2



--------------------------------------------------------------------------------



 



          10. Plan Document Controls. The rights granted under this Restricted
Grant document are in all respects subject to the provisions of the Plan to the
same extent and with the same effect as if they were set forth fully therein. If
the terms of this document or the Award conflict with the terms of the Plan
document, the Plan document will control.

3